Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 1 of 10 PageID #: 1



UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------
JOE HAND PROMOTIONS, INC.,

                                                                       COMPLAINT
Plaintiff,
                                                                       Civil Action No.
          -against-

GARY GUZMAN, Individually, and as officer, director,
shareholder, principal, manager and/or member of BROOKLYN
DRIP LLC d/b/a BK DRIP,

and

BROOKLYN DRIP LLC d/b/a BK DRIP,

Defendants.
-------------------------------------------------------------------


          Plaintiff, JOE HAND PROMOTIONS, INC., (hereinafter APlaintiff@), by their attorneys,

LONSTEIN LAW OFFICE, P.C. complaining of the Defendant herein respectfully sets forth and

alleges, upon information and belief, as follows:

                                      JURISDICTION AND VENUE

      1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605, et seq.

      (The “Telecommunications Act”) and for copyright infringement under the copyright laws of

      the U.S. (17 U.S.C. §101, et seq.).

              2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C. Section

      §1331, which states that the district courts shall have original jurisdiction of all civil actions

      arising under the Constitution, laws, or treaties of the United States; and 28 U.S.C. Section

      §1338(a) (copyright).

                                                          1
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 2 of 10 PageID #: 2




        3. Upon information and belief, venue is proper in this court because, inter alia, a substantial

part of the events or omissions giving rise to the claim occurred within Kings County, which is

within the Eastern District of New York (28 U.S.C. § 1391(b) and 28 U.S.C. §112(c)).

        4. This Court has personal jurisdiction over the parties in this action. Defendants to this

action had or has an agent or agents who has or have independently transacted business in the State

of New York and certain activities of Defendants giving rise to this action took place in the State of

New York; more particularly, Defendants’ acts of violating federal laws and the proprietary rights of

Plaintiff, as distributor of the satellite programming transmission signals took place within the State

of New York. Moreover, upon information and belief, Defendants have their principal place of

business within the State of New York; thus, this Court has personal jurisdiction over Defendant.

                                     THE PARTIES

        5. The Plaintiff is a Pennsylvania Corporation with its principal place of business located at

407 East Pennsylvania Boulevard, Feasterville, Pennsylvania 19053.

        6. By contract, Plaintiff was granted the exclusive rights of distribution and public

performance as to commercial establishments for the Wilder vs. Ortiz II Match, including all

undercard matches and the entire television Broadcast, scheduled for November 23, 2019, via closed

circuit television, encrypted “IPTV”, cable or via encrypted satellite signal (hereinafter referred to as

the “Broadcast”).

        7. Upon information and belief the Defendant, GARY GUZMAN resides at 89 Ridgewood

Avenue, Brooklyn, NY 11208.

        8. Upon information and belief the Defendant, GARY GUZMAN was the officer, director,

shareholder and/or principal of BROOKLYN DRIP LLC d/b/a BK DRIP, and is doing business as


                                                  -2-
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 3 of 10 PageID #: 3




BK DRIP located at 1249 Myrtle Avenue, Brooklyn, NY 11221 (hereinafter referred to as the

“Establishment”).

       9. Upon information and belief the Defendant, GARY GUZMAN, was the individual with

supervisory capacity and control over the activities occurring within the Establishment on November

23, 2019.

       10. Upon information and belief the Defendants, GARY GUZMAN and BROOKLYN DRIP

LLC, received a financial benefit from the operations of BK DRIP, on November 23, 2019

       11.     Upon information and belief, Defendant, GARY GUZMAN, was the individual with

close control over the internal operating procedures and employment practices of BROOKLYN

DRIP LLC on November 23, 2019.

       12.     Upon information and belief, Defendant, GARY GUZMAN, was present at the

Establishment during the exhibition of the Broadcast on November 23, 2019.

       13.     Upon information and belief, Defendants, GARY GUZMAN and BROOKLYN DRIP

LLC, authorized the exhibition of the Broadcast at the Establishment on November 23, 2019.

       14. Upon information and belief, Defendants, GARY GUZMAN and BROOKLYN DRIP

LLC, received a commercial benefit by not paying the commercial licensing fee to the Plaintiff for

the Broadcast and obtaining same through alternative means.

       15.     Upon information and belief, the Establishment known as BROOKLYN DRIP LLC

had an estimated fire code occupancy of 1-100 people on November 23, 2019.

       16. Upon information and belief, the Defendant, BROOKLYN DRIP LLC, is a business

entity, the exact nature of which is unknown, having its principal place of business at 1249 Myrtle

Avenue, Brooklyn, NY 11221.


                                                -3-
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 4 of 10 PageID #: 4




        17. Upon information and belief the Defendant, BROOKLYN DRIP LLC is a limited

liability company licensed to do business in the State of New York and was doing business as BK

DRIP.



                                       COUNT I

        18. Plaintiff hereby incorporates by reference all of the allegations contained in

paragraphs A1" through A17", inclusive, as though set forth herein at length.

        19. By contract, Plaintiff was granted the right to distribute the Wilder/Ortiz II program (this

includes all undercard bouts and the entire television broadcast) scheduled for November 23, 2019

via closed circuit television and via encrypted satellite signal. Said event originated via satellite

uplink and was subsequently re-transmitted to cable systems and satellite companies via satellite

signal (hereinafter referred to as the AProgram@).

        20. Pursuant to the contract, Plaintiff entered into subsequent agreements with various

entities in the State of New York, allowing them to publicly exhibit the Program to their patrons.

        21. Plaintiff expended substantial monies in consideration of the aforementioned agreement

to transmit the Program to those entities in the State of New York, which in turn, entered into

agreements with Plaintiff to exhibit the Program to their patrons.

        22. In order for anyone to obtain the Broadcast through a website intended for private, non-

commercial viewing, an individual purchaser would be provided with terms of service which

specifically provide for non-commercial, personal use only.

        23. Upon information and belief, with full knowledge that the Program was not to be

received and exhibited by entities unauthorized to do so, the Defendants and/or their agents, servants,


                                                  -4-
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 5 of 10 PageID #: 5




workmen or employees unlawfully intercepted, received and/or de-scrambled said satellite signal and

did exhibit the Program at the above-captioned address at the time of its transmission willfully and

for purposes of direct or indirect commercial advantage or private financial gain.

        24. Upon information and belief, Defendants and/or their agents, servants, workmen and/or

employees intercepted Plaintiff’s signal and/or used a device to intercept Plaintiff’s Broadcast, which

originated via satellite uplink and then re-transmitted via satellite or microwave signal to various

cable and satellite systems. There are multiple illegal and unauthorized methods of accessing the

Broadcast, including but not limited to the traditional ways of pirating a broadcast (1) splicing an

additional coaxial cable line or redirecting a wireless signal from an adjacent residence into a

business establishment, de-crypt, unscramble and receive the closed circuit, “IPTV”, cable or

satellite Broadcast; (2) commercially misusing cable or satellite by registering same as a residence

when it is, in fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

residence, into a business. Recently emerging over-the-top “OTT” technologies, used for the delivery

of film and TV content via the internet, such as (1) Broadband or internet broadcast; and/or (2) Live

Social Media Streaming (“Nano-Piracy”) are additional methods in which pirated material can be

obtained without requiring users to subscribe to a traditional cable or satellite pay-tv service such as

Comcast, DIRECTV or Time Warner Cable and are readily available to anyone with a Smartphone.

The misuse of OTT technology can allow commercial misuse of residential broadcasting feeds

through the internet from anywhere in the world. Each of the above described methods would allow

Defendants to access the Broadcast unlawfully and without Plaintiffs authorization. Prior to engaging

in discovery, Plaintiff is unable to determine the manner in which Defendants obtained the

Broadcast. However, it is logical to conclude that Defendants utilized one of the above described


                                                   -5-
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 6 of 10 PageID #: 6




methods or another to intercept and exhibit the Broadcast without entering into an agreement to

obtain it lawfully from Plaintiff, the legal rights holder for commercial exhibition.

       25. 47 U.S.C. '605 (a) prohibits the unauthorized reception and publication or use of

communications such as the transmission for which plaintiff had the distribution rights thereto.

       26. By reason of the aforementioned conduct, the aforementioned Defendants willfully

violated 47 U.S.C. '605 (a).

       27. By reason of the aforementioned Defendants violation of 47 U.S.C. '605 (a), Plaintiff

has a private right of action pursuant to 47 U.S.C. '605.

       28. As a result of the aforementioned Defendants willful violation of 47 U.S.C. '605 (a),

Plaintiff is entitled to damages in the discretion of this Court, under 47 U.S.C. '605 (e)(3)(C)(i)(II)

and (ii) of up to $100,000.00 as to each Defendant.

       29. Pursuant to 47 U.S.C. '605, Plaintiff is also entitled to an award of full costs, interest

and reasonable attorney=s fees.



                                             COUNT II

       30. Plaintiff hereby incorporates paragraphs A1" through A29" as though fully set forth herein.

       31. Upon information and belief, with full knowledge that the Program was not to be

received and exhibited by entities unauthorized to do so, the Defendants and/or their agents, servants,

workmen or employees did exhibit the Program at the above-captioned address at the time of its

transmission willfully and for purposes of direct or indirect commercial advantage or private

financial gain.

       32. 47 U.S.C. '553 prohibits the unauthorized reception, interception and exhibition of any


                                                 -6-
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 7 of 10 PageID #: 7




communications service offered over a cable system such as the transmission for which Plaintiff had

the distribution rights thereto.

          33. Upon information and belief, the Defendants individually, willfully and illegally

intercepted said Program when it was distributed and shown by cable television systems.

          34. By reason of the aforementioned conduct, the Defendants willfully violated 47 U.S.C.

'553, thereby giving rise to a private right of action.

          35. As a result of the Defendants’ violation of 47 U.S.C. '553, Plaintiff is entitled to

damages in an amount in the discretion of this Court, of up to $50,000.00, plus the recovery of full

costs, interest and reasonable attorney=s fees.



                                              COUNT III

          36. Plaintiff hereby incorporates paragraphs “1" through “35” as though fully set forth

herein.

          37. Plaintiff, by contract, is the copyright owner of the exclusive rights of distribution and

public performance as to commercial establishments to the broadcast, including all undercard

matches and the entire television Broadcast for Wilder v. Ortiz II, scheduled for November 23, 2019,

via closed circuit television and via encrypted satellite signal. The Certificate of Registration was

filed with the U.S. Copyright Office on January 2, 2020 under Registration Number PA 2-219-370.

The Broadcast originated via satellite uplink and was subsequently re-transmitted to cable systems

and satellite companies via satellite signal.

          38. As a copyright holder of the above mentioned rights to the Broadcast, Plaintiff has rights


                                                   -7-
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 8 of 10 PageID #: 8




to the Broadcast, including the right of distribution as well as the licensing to commercial

establishments for the right to publicly exhibit same.

       39. Defendants never obtained the proper authority or license from Plaintiff to publicly

exhibit the Wilder v. Ortiz II Broadcast on November 23, 2019.

       40. Upon information and belief, with full knowledge that the Broadcast can only be

exhibited within a commercial establishment by the purchasing of a license from Plaintiff,

Defendants and/or their agents, servants, workmen or employees illegally intercepted and/or publicly

displayed the Broadcast and exhibited same in her commercial establishment on November 23, 2019.

       41. Specifically, upon information and belief, the Defendants and/or their agents, servants,

workmen and employees unlawfully obtained the Broadcast, enabling Defendants to publicly exhibit

the Broadcast without paying the appropriate licensing fee to Plaintiff.

       42. By reason of the aforementioned conduct, the Defendants willfully violated 17 U.S.C.

§501(a).

       43. By reason of the aforementioned Defendants violation of 17 U.S.C. §501(a), Plaintiff

has a private right of action pursuant to 17 U.S.C. §501 (b).

       44. As a result of Defendants willful infringement of Plaintiff’s copyrights and exclusive

rights under copyright, Plaintiff is entitled to damages, in the discretion of this Court, under 17

U.S.C. §504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.

       45.     Plaintiff has no adequate remedy at law to redress the violations set forth above.

WHEREFORE, the Plaintiff requests that judgment be entered in its favor and against the

Defendant, jointly and severally, granting to Plaintiff the following:


                                                -8-
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 9 of 10 PageID #: 9




           (a) Declare that Defendant=s unauthorized exhibition of the November 23, 2019

           Wilder/Ortiz II Program, violated the Federal Communications Act and that such

           violations were committed willfully and for purposes of Defendants’ direct or

           indirect commercial advantage or for private financial gain,

           (b) On the first cause of action, statutory penalties in an amount, in the discretion of

           this Court, against Defendants, jointly and severally, for a recovery between $1,000

           and $10,000 as to each Defendant pursuant to 47 U.S.C. §605 and enhanced damages

           of up to $100,000.00 for each defendant, jointly and severally, for their willful

           violation of 47 U.S.C. §605; and

           (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S. C.

           § 605 (e)(3) (B) (iii).

           (d) On the second cause of action, statutory penalties in an amount, in the discretion

           of this Court, against Defendants, jointly and severally, of up to the maximum

           amount of $10,000.00 as to each Defendant for their violation of 47 U.S.C. §553 and

           enhanced damages of up to $50,000.00 for their willful violation of 47 U.S.C. §553;

           and

           (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S. C.

           §553 (c)(2)(C).

           (f) On the third cause of action, statutory penalties in an amount, in the discretion of

           this Court, against Defendants, jointly and severally, of up $30,000.00 pursuant to

           §504(c)(1) and enhanced damages in the amount of $150,000.00 pursuant to


                                             -9-
Case 1:20-cv-00914-LDH-RLM Document 1 Filed 02/20/20 Page 10 of 10 PageID #: 10




              §504(c)(2) for their willful violation of 17 U.S.C. §501(a); and

              (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to 17 U.S.C.

              §505, together with such other and further relief as this Court may deem just and

              proper.



 Dated: February 20, 2020
        Ellenville, New York

                                             JOE HAND PROMOTIONS, INC.


                                             By: /s/Alexander Z. Lonstein
                                             ALEXANDER Z. LONSTEIN, ESQ. (AL7381)
                                             Attorney for Plaintiff
                                             LONSTEIN LAW OFFICE, P.C.
                                             190 South Main Street: P.O. Box 351
                                             Ellenville, NY 12428
                                             Tel: (845) 647-8500
                                             Fax: (845) 647-6277
                                             Email: Legal@signallaw.com
                                             Our File No. JHP19-07NY-02




                                               -10-
